Per Curiam.

Upon examination of the record, we conclude that the findings of the Board of Commissioners on Grievances and Discipline are supported by the evidence.
Respondent admitted that, at the present time, he is neither mentally nor physically fit to practice law. The board of commissioners also so found. We concur in the recommendation of the board and respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.